Sub-Item 77C Exhibit 1 GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. -GENERAL GOVERNMENT SECURITIES MONEY MARKET FUND (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the General Government Securities Money Market Funds, Inc.-General Government Securities Money Market Fund was held on December 28, 2009. Out of a total of 1,909,181,316.680 shares (Shares) entitled to vote at the meeting, a total of 601,986,316.670 were represented at the Meeting, in person or by proxy. The meeting was adjourned to January 4, 2010, the proposals not having received the required vote of the holders for approval. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve amending the Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the Funds policy regarding lending Shares For Against Abstain 3. To permit investment in 511,501,581.240 other investment companies
